EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. C. Brant Cook on 2020/12/14.
In conversation with applicant’s representative the agreement for amendments of claims 1 and 13-20 is reached.  The amendments of claims are as follows:
Claim 1 is amended by removing (deleting) the term “, water-insoluble” on lines 1 and 6. 
	Claims 13, 14, 15, 16, 17, 18, 19 and 20 are amended by removing (deleting) the term “, water-insoluble” on line 2.		
                            
  Terminal Disclaimer
The terminal disclaimer filed on 2020/12/14 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of copending applications 15/975,818 and 15/975,822 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
According to examiner’s search the closest prior art of record, namely Ramirez et al., teaches a consumable single use solid article (wrinkle reducer, deodorizer and fabric softener; 0005, 0030) as a water insoluble carrier (0023, 0025, 0033) made of natural and synthetic fibrous material, cellulose fibers or filaments; [0026], with added active ingredients released on laundry during drying cycle (abstract, 0005), comprising active fabric conditioning agents of more than one quaternary ammonium fatty acid derivatives.  In view of applicant’s current amendment and thus much more limited scope of the claims the prior art of record no longer renders the claims obvious. More specifically, the prior art of record does not teach “the solid article disappears during automatic clothes dryer use”, which is the very reason for this allowance. Furthermore, the prior art of record does note, specifically, teach the instantly claimed “article density” and “free melt flow” limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.

conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2020/12/15        

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767